CONCURRING OPINION. Wood, J. The Patterson and Oldham Acts in so far as they “annul, cancel and set aside” tbe contract of tbe State with Caldwell & Drake are unconstitutional and void. For to cancel a contract destroys its obligations. No rights can be set up under a contract after same has been “cancelled, annulled and set aside.” But even though tbe facts mentioned be void in this particular, they may stand in other respects. For it is obvious when the whole acts are considered together, that tbe Legislature could and would bave passed them with this unconstitutional feature eliminated; and it may be left out, leaving tbe acts complete. It was within tbe power of tbe General Assembly to discharge Caldwell & Drake. They had no possessory or property rights in tbe Capitol building. Therefore tbe Legislature could provide for their discharge and for tbe completion of tbe Capitol in tbe manner it has done without impairing tbe obligations of the contract of the State with Caldwell & Brake, as I endeavored to show in my dissenting opinion in Caldwell & Drake v. Jobe, 93 Ark. 503. The Legislature did not discharge them without making an appropriation for paying what was already due them under their contract, and thus recognized the binding force of the contract. See case, supra. The obligation of the State to pay them for any profits they would have earned under the contract, is not germane to the issue here presented, which is simply that of trespass upon alleged possessory or property rights in the Capitol building itself.